Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curbera et al. (U.S. Patent No. 9,171,283, hereinafter Curbera).
	With respect to claim 1, Curbera discloses a computer implemented method for assigning an ownership of a first component of a communication system, the method comprising:  
identifying, by a processor, a second component having a relationship to the first component; identifying an owning entity of the second component, the owning entity having ownership of the second component, including the owning entity; generating an owner information, the owner information relating the owning entity of the second component to the e.g. Curbera, col. 1, line 41-col. 2, line 28, “A plurality of data sets is received.  Each of the data sets is associated with a party and comprises a plurality of information associated with one or more of the creation, replacement, updating…a local party identifier assignment component for assigning one or more local party identifier to the one or more data sets and a second data set log for storing the one or more local party identifiers…the system comprises a log correlator component for correlating at least portion of the data stored in the first data log, the second data log and the third data log…displaying at least a portion of the data associated with the components and logs”); 
Curbera does not explicitly disclose providing the owner information to the communication system.  However, Curbera discloses a content management system is a company where multiple users store and access electronic company data in a collaborative manner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature to provide owner information through network communication.
 	With respect to claim 2, Curbera discloses the method of claim 1, wherein the first component is a data element and the second component is a governance element, the first component being assigned to the governance element and the governance element influencing a scope of data processing of the first component (e.g. Curbera, col. 1, lines 64-65).  	With respect to claim 3, Curbera discloses the method of claim 1, wherein the first component is a governance element and the second component is a data element, the second component being assigned to the governance element and the governance element influencing a scope of data processing of the second component (e.g. Curbera, col. 1, lines 64-65).  	With respect to claim 4, Curbera discloses the method of claim 3, wherein the governance element comprises a term, the term describing the data element (e.g. Curbera, col. 1, lines 54-66).  	With respect to claim 5, Curbera discloses the method of claim 3, wherein the governance element comprises a governance rule, the governance rule specifying a processing of the data element in the communication system (e.g. Curbera, col. 1, lines 54-66).  	With respect to claim 6, Curbera discloses the method of claim 1, further comprising: generating the owner information based on a record of a usage of the first component, the record of the usage of the first component comprising information about the usage of the first component with respect to the second component (e.g. Curbera, col. 1, lines 47-50).  	With respect to claim 7, Curbera does not explicitly disclose the method of claim 1, wherein the second component is a machine learning module, the relationship of the second component to the first component being in the form of the first component being processed to 

With respect to claim 8, Curbera discloses the method of claim 1, wherein the second component is a software development architecture, the relationship of the second component to the first component being in the form of the first component being processed by the software development architecture (e.g. Curbera, col. 3, lines 63-66).  	With respect to claim 9, Curbera discloses the method of claim 1, wherein the second component is an application module of the communication system, the relationship of the second component to the first component being in the form of the first component being processed by the application module (e.g. Curbera, col. 3, lines 63-66).  	With respect to claim 10, Curbera discloses the method of claim 1, wherein the second component is a data representation element, the relationship of the second component to the first component being in the form of the data representation element comprising the first component (e.g. Curbera, col. 1, lines 41-53). 	With respect to claim 11, Curbera discloses the method of claim 1, further comprising: determining a quantity of usage of the first component in the communication system; and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONGOC TRAN/Primary Examiner, Art Unit 2434